Citation Nr: 0509351	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  99-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a thoracolumbar spine disability prior to June 29, 1999.

2.  Entitlement to an evaluation in excess of 40 percent for 
a thoracolumbar spine disability from June 29, 1999.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability prior to October 16, 
2003.

4.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disability from October 16, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1991 to July 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio relating to evaluations assigned for the 
appellant's service-connected lumbar spine and cervical spine 
disabilities.  The case was remanded for additional 
development to the RO in July 2003.

The appellant has appealed the initial 10 percent evaluation 
assigned to the cervical spine disability when service 
connection was granted.  The appellant is, in effect, asking 
for higher ratings effective from the date service connection 
was granted (July 15, 1997).  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, during the pendency of the remand, the RO 
increased the appellant's disability evaluation for the 
lumbar spine disability from 20 percent to 40 percent, 
effective June 29, 1999, and for the cervical spine 
disability from 10 to 20 percent, effective from October 16, 
2003.  However, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the rating issues are as set 
forth on the title page of this decision.

The Board notes that the appellant, in his August 1999 
substantive appeal, requested a Travel Board hearing.  The 
appellant testified at a personal hearing conducted at the RO 
in February 2000, and the transcript has been associated with 
the claims file.  The transcript reflects that the appellant 
stated that he did not want to have a Travel Board hearing.  
Accordingly, any outstanding hearing request has been 
withdrawn. 38 C.F.R. § 20.704(d), (e).  


FINDINGS OF FACT

1.  Prior to June 29, 1999, the appellant's thoracolumbar 
spine disability was manifested by complaints of persistent 
pain, pain on movement and need for pain medication, and 
objective clinical evidence of slight limitation of motion, 
tenderness, spasms, negative straight leg raises, 
neurologically intact extremities and a diagnosis of 
thoracolumbar strain.

2.  As of June 29, 1999, the appellant's thoracolumbar spine 
disability was manifested by complaints of persistent pain 
and need for pain medication and objective clinical evidence 
of moderate limitation of motion, spasms, positive straight 
leg raises, palpable tenderness, and 5/5 muscle strength; 
subsequently, degenerative disc disease was demonstrated on 
magnetic resonance imaging (MRI) at L5-S1.

3.  As of June 29, 1999, there was no clinical evidence of 
ankylosis of the thoracolumbar spine.

4.  Prior to October 16, 2002, the appellant's cervical spine 
disability was manifested by complaints of persistent pain, 
pain on movement and need for pain medication, and objective 
clinical evidence of slight limitation of motion, tenderness, 
some palpable muscle ropiness, neurologically intact 
extremities, normal x-rays and a diagnosis of cervical muscle 
spasm and strain.

5.  As of October 16, 2002, the appellant's cervical spine 
disability was manifested by complaints of persistent pain, 
pain on movement and need for pain medication, and objective 
clinical evidence of slight limitation of motion, soreness, 
tenderness, some spasms and a diagnosis of cervical strain 
with moderate functional loss; there was no evidence of 
degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellant's thoracolumbar spine disability were not 
met prior to June 29, 1999.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for the appellant's thoracolumbar spine have not been met 
from June 29, 1999.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5237, 
5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's cervical spine disability were 
not met prior to October 16, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5287, 5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

4.  The criteria for an evaluation of 20 percent, but no 
more, for the appellant's cervical spine disability have been 
met from October 16, 2002.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Code 
5237 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claims

The appellant contends that his lumbar spine and cervical 
spine disabilities have been more severely disabling than 
reflected by the various evaluations in effect since his 
separation from service.  

The appellant testified at his February 2000 personal hearing 
at the RO that he suffered an exacerbation of his back 
condition in June 1999.  He said that he could sit for a 
little while, that he could stand for 15-20 minutes and that 
he could walk a little bit more than he could run (limited to 
15 minutes with severe symptoms afterwards).  The appellant 
also testified that his back pain radiated into his buttocks 
and thighs and that he would experience muscles spasms two to 
three times per week.  He described stiffness and soreness 
and said that he would take Flexeril once a week and Motrin 
twice a week.  The appellant stated that he was able to go to 
class and that he did not miss any time from his part-time 
job.  He reported that pain would radiate from his neck into 
his arms and shoulder blades and that his pain level was at 
5-7 at worst in both his back and his neck.  The appellant 
further testified that he needed to get up frequently while 
doing his homework because he could not sit for very long.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The Board notes that the appellant appealed the initial 10 
percent evaluation for his cervical spine disorder.  The 
Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The cervical spine issue 
before the Board then is taken to include whether there is 
any basis for a higher rating at any pertinent time, to 
include whether a higher rating currently is in order.

A.  Medical evidence

Review of the appellant's service medical records reveals 
that he was involved in a motor vehicle accident in April 
1997, and that he complained of low back pain thereafter.  On 
physical examination, there was no palpable muscle spasm.  
There was tenderness to palpation along the paraspinal 
muscles.  Straight leg raises were negative.  The appellant's 
gait was normal.  Radiographic examination showed no 
fractures.  His joints were normal and there was normal 
vertebral alignment.  The clinical assessment was lumbar 
strain.  In May 1997, the appellant denied pain radiating 
into the thighs.  He denied numbing, tingling and weakness, 
as well as incontinence.  On physical examination, there was 
no midline tenderness to palpation.  There was lumbar 
paraspinal tenderness to palpation at the L2-3 region.  
Straight leg raises were negative.  Motor testing was 5/5 
bilaterally.  In his May 1997 separation report of medical 
history, the appellant reported recurrent back pain and neck 
pain that was improving with chiropractic care.  The report 
of the separation physical examination indicated that the 
appellant's spine was normal.

The appellant underwent a VA general medical examination in 
September 1997.  His posture and gait were normal.  He was 
able to ambulate well and to move his joints and extremities.  
There was no muscle atrophy.  Sensory and motor testing was 
intact.

The appellant also underwent a VA spine and neck examination 
in September 1997; he complained of constant pain in his 
lower back and in his neck.  He said that the pain was worse 
in his neck.  He said that any movement aggravated the pain.  
He reported that he was taking Naprosyn, Flexeril and Motrin.  
On physical examination, he could heel and toe walk and he 
could squat fully.  There was tenderness at the C6-C7 level.  
There was no paravertebral muscle tenderness or spasm in the 
neck.  The appellant demonstrated 30 degrees of flexion, 10 
degrees of extension, 40 degrees of right and left lateral 
flexion and 50 degrees of right and left rotation.  There was 
pain with motion of the neck, predominantly at the extremes 
of motion.  On examination of the lumbar spine, there was 
paravertebral muscle tenderness and spasm.  Forward flexion 
was 80 degrees and extension was 25 degrees.  Lateral flexion 
was to 40 degrees and rotation was to 35 degrees.  There was 
pain at the extremes of motion.  Straight leg raises were 
negative bilaterally.  The appellant's extremities were 
neurologically intact.  Radiographic examination revealed no 
significant abnormalities of the vertebral bodies or neural 
arches or disc spaces of both the lumbar spine and the 
cervical spine.  The examiner rendered diagnoses of 
thoracolumbar strain and cervical strain.

The private medical evidence of record shows that the 
appellant sought treatment for worsening back pain at the end 
of June in 1999.  He complained of diffuse pain without any 
radicular symptoms.  There were no signs or symptoms of bowel 
or bladder dysfunction.  On physical examination, flexion was 
limited secondary to pain and spasm, and the appellant 
exhibited diminished extension.  Side bending and rotation 
were mostly intact.  There was palpable tenderness along the 
paravertebral muscles.  Straight leg raising was decreased 
secondary to pain.  The private doctor rendered a diagnosis 
of exacerbation of chronic lumbar strain/sprain.  A week 
later, in July 1999, the appellant again denied radicular 
symptoms.  On physical examination, he demonstrated full 
flexion with a lot of tenderness at the extreme of the range 
of motion.  Extension was preserved with tenderness at the 
extremes.  Side bending and rotation were without deficit, 
although slight discomfort was noted.  There was some 
palpable muscular tenderness and spasm of the lower lumbar 
spine bilaterally.  Muscle strength was 5/5.  Straight leg 
raises were decreased secondary to pain.  A week later, the 
appellant was undergoing physical therapy; he reported that 
the pain was less intense but that it still bothered him even 
with simple activity.  Two weeks later, the appellant 
reported that his low back pain had improved considerably.  
He still complained of some stiffness in his lower lumbar 
region.  On physical examination, the spinal curves were 
within normal limits.  The appellant demonstrated good 
flexion with some pain at the extremes of motion.  He 
demonstrated full extension with minimal discomfort and full 
side turning and rotation with a little bit of pain.  
Straight leg raises were positive at 60-65 degrees 
bilaterally.  The private doctor wrote work slips for the 
appellant from June 28 to August 6, 1999.

A November 1999 VA outpatient treatment note indicates that 
the appellant worked 20-25 hours per week driving a school 
bus.

The appellant underwent another VA spine and neck examination 
in November 1999; he reported that he had ongoing tightness 
and tenseness of his shoulder and neck muscles.  He 
complained of ongoing pain in the low back distribution and 
neck stiffness and soreness.  He denied any description of 
radiculopathy or nerve entrapment into the upper extremities.  
On physical examination, the appellant demonstrated full 
range of motion of both the cervical spine and the lumbar 
spine.  There were no muscle spasms in the lumbar spine.  The 
cervical spine demonstrated some palpable muscle ropiness and 
tenderness in the scapular distribution extending up to the 
paracervical musculature.  MRI testing of the lumbar spine 
revealed degenerative disc disease (DDD) at L5-S1.  
Radiographic examination revealed a normal cervical spine.  
The examiner rendered diagnoses of cervical and lumbar spasm 
and strain.

The appellant most recently underwent a VA neck and back 
examination in October 2002; the claims file was reviewed in 
conjunction with the examination.  The appellant complained 
of chronic lumbar spine pain and chronic neck pain with 
weakness, stiffness, fatigue and incoordination.  He reported 
periodic flare-ups when his symptoms were worse.  He said 
that he had chronic stiffness and pain in his neck and back.  
He also said that he would wear a back brace at times.  The 
examiner noted that the appellant was functioning quite well 
in a management job and that he was only taking Motrin.  On 
physical examination, the appellant ambulated without aid or 
assistance.  He walked with a very stiff spine.  There was 
pain, soreness, and tenderness to palpation around the 
cervical and lumbar spine.  There were some spasms over the 
neck and lower back.  The was no increased kyphosis or 
scoliosis.  The appellant demonstrated 55 degrees of flexion 
and 25 degrees of extension of the lumbar spine, as well as 
25 degrees of right and left bending and rotating.  The 
appellant also demonstrated 45 degrees of flexion, 35 degrees 
of extension and 50 degrees of rotation of the cervical spine 
with pain throughout.  There was no sciatic nerve tenderness.  
The appellant was able to raise on his toes and heels.  He 
had a positive Goldthwaite's sign.  The examiner rendered 
diagnoses of cervical strain and lumbar strain with herniated 
lumbar disc.  The examiner also stated that the appellant had 
moderate function losses due to his cervical and lumbar spine 
disabilities.  

B.  Lumbar spine claim

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant on motion.  
The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The Board notes that the applicable regulations in effect at 
the time of the appellant's ratings in January and August of 
1998 contained a number of Diagnostic Codes relating to the 
lumbar spine.  A 10 percent evaluation was warranted for 
slight limitation of motion and a moderate limitation of 
motion warranted a 20 percent rating.  A rating of 40 percent 
for limitation of motion of the lumbar spine required severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  Under Diagnostic Code 5295, a 10 percent 
evaluation was assigned for characteristic pain on motion.  A 
20 percent evaluation was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this code, required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998).

Under Diagnostic Code 5293, intervertebral disc syndrome, 
mild disability due to intervertebral disc syndrome warranted 
a 10 percent disability rating, while moderate disability 
warranted a 20 percent evaluation.  A 40 percent evaluation 
was warranted for severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  A 60 percent 
rating was warranted when a low back disorder produced 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1998).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under the new 
criteria, was to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method resulted in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warranted a 10 percent rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warranted a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warranted a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
rating.  Id.  (Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Id.)  

The Board also notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the July 2004 SSOC).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

A factor to consider is the degree of pain a veteran has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant has described to physicians his 
subjective complaints of chronic pain and pain on use, and 
objective medical evidence did show findings of tenderness 
and spasms in the area of the lumbar paraspinal muscles, as 
well as decreased range of motion.  Although the most recent 
objective medical evidence does not show any findings of 
weakness or atrophy, the appellant was noted to exhibit 
spasms.  In addition, the appellant has consistently 
complained of low back pain that worsens upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as to the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence shows 
that the appellant's lumbar symptomatology did not 
approximate the schedular criteria needed for an evaluation 
in excess of 20 percent prior to June 29, 1999, under 
Diagnostic Code 5292, 5293 or 5295 (1998).  The pain and 
functional limitations caused by the lumbar spine disorder 
are contemplated in the evaluation for limitation of motion 
of the lumbar spine that is represented by that 20 percent 
rating.  In June 1999, the appellant did not carry a 
diagnosis of degenerative disc disease; he only was diagnosed 
with thoracolumbar strain.  His demonstrated range of motion 
more closely approximated moderate rather than severe 
limitation.  Furthermore, a positive Goldthwaite's sign or 
other symptoms that would warrant a higher rating under 
Diagnostic Code 5295 were not shown in the clinical evidence 
of record at that time.

As for an evaluation in excess of 40 percent beginning in 
June 1999, the Board finds that in order for a higher 
evaluation to be awarded, the appellant would have had to 
demonstrate pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
However, while there was an indication of degenerative disc 
disease at L5-S1, there was no medical evidence showing that 
the appellant suffered from any disc syndrome that was more 
than severe in degree (40 percent rating).  In addition, no 
ankylosis of the lumbar spine has been clinically 
demonstrated.  Therefore Diagnostic Codes 5293 and 5289 are 
not helpful to the appellant's case.  The Board has also 
considered the degree of limitation of motion that the 
appellant had at that time, which was slight to moderate.  
Thus an evaluation in excess of 40 percent for the 
appellant's lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no competent medical 
evidence of record that the appellant has suffered any 
incapacitating episodes as defined by the rating criteria.  
Additionally, although he has reported some radiating pain 
that might be treated as a neurologic symptom ratable under 
neurologic diagnostic criteria, it has not been present 
constantly, or nearly so, as required by 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  To receive a higher rating 
under the newest general rating formula for the spine, 
unfavorable ankylosis of the entire thoracolumbar spine would 
need to be shown.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
However, this has not been shown or closely approximated by 
the veteran's functional losses.

The appellant has indicated that he should have been rated at 
more than 40 percent disabled for his low back disability due 
to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The VA medical examination report of 
October 2002 indicated moderate limitation of motion with 
pain on motion and tenderness to palpation with muscle 
spasms, a positive Goldthwaite's sign and with moderate 
functional losses.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
his low back disability since they consider the overall 
industrial impairment due to his low back.  The findings 
needed for the next higher evaluations of 50 and 60 percent 
are not demonstrated in the evidence of record. 

Because the preponderance of the evidence is against the 
claim for a higher rating at each level, 20 and 40, for the 
lumbar spine disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

C.  Cervical spine claim

The Board notes that service connection was originally 
granted for cervical spine strain, effective from July 15, 
1997; the cervical spine disability was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5290.  The regulations used to evaluate diseases and 
injuries of the spine have changed twice since the 
appellant's separation from service.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating in August 1998 
contained a number of Diagnostic Codes relating to the 
cervical spine.  A 30 percent evaluation was warranted for 
favorable ankylosis of the cervical spine and a 40 percent 
evaluation was warranted for unfavorable ankylosis of the 
cervical spine.  Diagnostic Code 5287.  38 C.F.R. § 4.71a 
(1998).  Slight limitation of motion of the cervical spine 
warranted a 10 percent evaluation, while moderate limitation 
of motion warranted a 20 percent evaluation and severe 
limitation of motion of the cervical spine was rated as 30 
percent disabling under Diagnostic Code 5290.  A 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome and a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a (1998).

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Prior to the VA medical examination 
conducted on October 16, 2002, the appellant described to 
physicians his subjective complaints of chronic pain and pain 
on use, and objective medical evidence dated in 1999 did show 
findings of some palpable muscle ropiness and tenderness, as 
well as some decreased range of motion of the cervical spine 
with spasms.  The objective medical evidence does not show 
any findings of weakness, atrophy or upper extremity 
neuropathy.  However, the appellant has consistently 
complained of pain in his neck spreading to between his 
shoulder blades that is worsened upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as to the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of 
record prior to the October 2002 VA examination showed that 
the appellant's cervical strain symptomatology did not 
approximate the schedular criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5287 or 5290 or 
5293 (2002).  The pain and functional limitations caused by 
the cervical spine disorder were contemplated in the 
evaluation for limitation of motion of the cervical spine 
that was represented by the initially assigned 10 percent 
rating.

In addition, no ankylosis of the cervical spine and no 
intervertebral disc syndrome of the cervical spine have been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5287 are not helpful to the appellant's case.  The Board has 
also considered the degree of limitation of motion that the 
appellant had, which in this case was mild.  Thus, an 
evaluation in excess of 10 percent for the appellant's 
cervical spine disability is not warranted prior to the 
October 16, 2002 VA medical examination.  38 C.F.R. § 4.71a 
(2002).  

The Board notes that the July 2004 rating decision indicated 
that the effective date for the grant of the 20 percent 
evaluation for the cervical spine disability was based on an 
"October 16, 2003" VA examination.  However, this appears 
to be a typographical error as the VA examination actually 
took place on October 16, 2002.  Therefore, the Board finds 
that the 20 percent evaluation currently assigned should be 
made effective from October 16, 2002.

As previously noted, the enumerated criteria for spinal 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the July 2004 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is 30 percent 
disabling.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent disabling.

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated forward 
flexion of the cervical spine limited to 15 degrees or less; 
nor has he demonstrated favorable ankylosis of the entire 
cervical spine.  Additionally, there is no suggestion that 
the appellant has been diagnosed with DDD of the cervical 
spine.  Therefore, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Codes 5235-5242.  38 C.F.R. 
§ 4.71a (2004).  Nor has the appellant demonstrated 
limitation of motion of the cervical spine that is severe so 
as to warrant a 30 percent evaluation under Diagnostic Code 
5290.  The limitation of motion described in the October 2002 
VA examination report more closely approximates the findings 
required for a 20 percent evaluation for moderate limitation 
of motion under Diagnostic Code 5290.  38 C.F.R. § 4.71(a) 
(1998).

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his cervical spine disability 
due to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The VA medical examination reports 
indicate mild to moderate limitation of motion at most, with 
pain on motion and tenderness and spasms.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to his cervical strain because they 
consider the overall industrial impairment due to his 
cervical spine condition.  

Therefore the Board finds that the appellant is not entitled 
to an evaluation in excess of 20 percent for his cervical 
spine disability.  Because the preponderance of the evidence 
is against the claim for a higher rating in excess of 20 
percent for the cervical spine disability, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the neck and low back 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine or cervical spine disability has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the neck and low back 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his cervical spine disability or for his 
lumbar spine disability.  While the appellant, in September 
2003, contended that he has been forced to miss work on 
occasion due to pain from his service-connected disabilities, 
he has not demonstrated any interference with employment 
beyond what is contemplated by the assigned evaluations.  The 
appellant has not offered any objective evidence of any 
symptoms due to the lumbar spine disability or the cervical 
spine disability that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating a rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  In the August 
1999 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a higher rating for the lumbar spine and 
cervical spine disabilities.  Thereafter, the RO sent the 
appellant Supplemental Statements of the Case (SSOCs) in 
March 2000, July 2000, and July 2004, in which he was 
informed of the changes in the Diagnostic Codes relating to 
the lumbar spine and to the cervical spine.  In July 2003, 
the RO sent the appellant a letter in which he was informed 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded a personal 
hearing.  The appellant was provided with the text of 
38 C.F.R. § 3.102 and 38 C.F.R. § 3.159 in the July 2004 
SSOC.  The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him.  Therefore, there is no duty to assist that was 
unmet.


ORDER

An evaluation in excess of 20 percent for the lumbar spine 
disability prior to June 29, 1999 is denied.

An evaluation in excess of 40 percent for the lumbar spine 
disability from June 29, 1999 is denied.

An evaluation in excess of 10 percent for the cervical spine 
disability prior to October 16, 2002 is denied.

An evaluation of 20 percent for the cervical spine disability 
is granted beginning October 16, 2002, subject to the laws 
and regulations governing the award of monetary benefits.

An evaluation in excess of 20 percent for the cervical spine 
disability from October 16, 2002 is denied.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


